 



Exhibit 10.2
COOPER INDUSTRIES
AMENDED AND RESTATED
STOCK INCENTIVE PLAN
(Amended and Restated February 12, 2008)
I. Purpose of the Plan
     The Cooper Industries Stock Incentive Plan is intended to provide Cooper
US, Inc. (the “Company”) and its affiliates a means by which such companies can
engender and sustain a sense of proprietorship and personal commitment on the
part of the executives, managers and other key employees in the continued
growth, development and financial success of the publicly-traded parent, Cooper
Industries, Ltd. (“CBE”) and encourage them to remain with and devote their best
efforts to the business of the Company and its affiliates, thereby advancing the
interests of the Company, its affiliates and CBE shareholders. Accordingly, the
Company may award to certain employees shares of the Common Stock of CBE, on the
terms and conditions established herein.
II. Definitions
     2.1 “Award” means any form of Stock Option, Restricted Stock or Performance
Share granted under the Plan, whether singly or in combination, to a Participant
by the Committee pursuant to such terms, conditions, restrictions and
limitations, if any, as the Committee may establish by the Award Agreement or
otherwise.
     2.2 “Award Agreement” means a written agreement with respect to an Award
between the Company and a Participant establishing the terms, conditions,
restrictions and limitations applicable to an Award. To the extent an Award
Agreement is inconsistent with the terms of the Plan, the Plan shall govern the
rights of the Participant thereunder.
     2.3 “Board” shall mean the Board of Directors of CBE.
     2.4 A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:
     (1) any Person is or becomes the Beneficial Owner, directly or indirectly,
of CBE securities (not including in the securities beneficially owned by such
Person or any securities acquired directly from CBE or its affiliates)
representing 25% or more of the combined voting power of CBE’s then outstanding
securities, excluding any Person who becomes such a Beneficial Owner in
connection with a transaction described in clause (i) of paragraph (3) below; or
     (2) the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who on the date hereof
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a

 



--------------------------------------------------------------------------------



 



consent solicitation, relating to the election of directors of CBE) whose
appointment or election by the Board or nomination for election by CBE’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the date
hereof or whose appointment, election or nomination for election was previously
so approved or recommended; or
     (3) there is consummated a merger or consolidation of CBE or any direct or
indirect subsidiary of CBE with any other corporation, other than (i) a merger
or consolidation which results in the directors of CBE immediately prior to such
merger or consolidation continuing to constitute at least a majority of the
board of directors of CBE, the surviving entity or any parent thereof, or (ii) a
merger or consolidation effected to implement a recapitalization of CBE (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of CBE securities (not including in the securities
Beneficially Owned by such Person any securities acquired directly from CBE or
its Affiliates) representing 25% or more of the combined voting power of CBE’s
then outstanding securities; or
     (4) the stockholders of CBE approve a plan of complete liquidation or
dissolution of CBE or there is consummated an agreement for the sale or
disposition by CBE of all or substantially all of CBE’s assets, other than a
sale or disposition by CBE of all or substantially all of CBE’s assets to an
entity, at least 60% of the combined voting power of the voting securities of
which are owned by stockholders of CBE in substantially the same proportions as
their ownership of CBE immediately prior to such sale.
For purposes of this Section 2.4, “Affiliate” shall have the meaning set forth
in Rule 12b-2 promulgated under Section 12 of the Exchange Act; “Beneficial
Owner” shall have the meaning set forth in Rule 13d-3 under the Exchange Act;
and “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) CBE or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of CBE or any
of its subsidiaries, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, (iv) a corporation owned, directly
or indirectly, by the shareholders of CBE in substantially the same proportions
as their ownership of stock of CBE or (v) any individual, entity or group whose
ownership of securities of CBE is reported on Schedule 13G pursuant to
Rule 13d-1 promulgated under the Exchange Act (but only for so long as such
ownership is so reported).
     2.5 “Change in Control Price” means the higher of (i) the Fair Market Value
on the date of determination of the Change in Control, or (ii) the highest price
per share actually paid for the Common Stock in connection with the Change in
Control of CBE.
     2.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     2.7 “Commission” shall mean the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------



 



     2.8 “Committee” means the Management Development and Compensation Committee
of the Board, or such other committee designated by the Board to administer the
Plan, provided that the Committee shall consist of three or more persons, each
of whom is an “outside director” within the meaning of Section 162(m) of the
Code and a “disinterested person” within the meaning of Rule 16b-3 under the
Exchange Act.
     2.9 “Common Stock” or “Shares” shall mean the Class A common shares, par
value $0.01 a share, of CBE and other such securities of CBE as the Committee
may from time to time determine.
     2.10 “Dividend Equivalent” shall mean any right granted pursuant to
Section X hereof.
     2.11 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     2.12 “Executive Officer” means an executive officer as defined in Rule 3b-7
promulgated under the Exchange Act.
     2.13 “Fair Market Value” of a share of Common Stock, as of any date, means
the closing sales price of a share of Common Stock as reported on the Stock
Exchange on the applicable date, or if no sales of Common Stock were made on the
Stock Exchange on that date, the closing sales price as reported on the Stock
Exchange for the preceding day on which sales of Common Stock were made.
     2.14 “Incentive Stock Option” shall mean an option granted under
Section VII hereof that is intended to meet the requirements of Section 422 of
the Code or any successor provision thereto.
     2.15 “Nonstatutory Stock Option” shall mean an option granted under
Section VII hereof that is not intended to be an Incentive Stock Option.
     2.16 “Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such prices and during such
Period or Periods as the Committee shall determine.
     2.17 “Participant” means an officer or key employee of the Company or its
affiliates who is selected by the Committee to participate in the Plan.
     2.18 “Performance Goals” or “Targets” in respect to Awards of Performance
Shares are defined as the performance criterion or criteria established by the
Committee, pursuant to Section 9.3 hereof.
     2.19 “Performance Period” shall mean that period established by the
Committee at the time any Performance Shares are granted, provided that a
Performance Period shall be a minimum of one year.

3



--------------------------------------------------------------------------------



 



     2.20 “Performance Share” shall mean any grant pursuant to Section IX hereof
of a unit valued by reference to a designated number of Shares, which value may
be paid to the Participant by delivery of such property as the Committee shall
determine, including cash, Shares or any combination thereof, upon achievement
of such Performance Goals during the Performance Period as the Committee shall
establish at the time of such grant or thereafter, or as a reward to recognize
significant personal contributions to Company initiatives under the Cooper Star
Program as approved by the Committee.
     2.21 “Plan” shall mean the Cooper Industries Amended and Restated Stock
Incentive Plan (dated November 7, 1995, as amended and restated February 9,
2005).
     2.22 “Restricted Stock” shall mean any Shares issued pursuant to
Section VIII (or any restricted stock units granted pursuant to Section VIII
that are valued by reference to a designated number of Shares) and which are
subject to such terms, conditions and restrictions as the Committee deems
appropriate, including but not limited to restrictions on transferability, which
restrictions may lapse separately or in combination at such time or times, in
installments or otherwise, as the Committee may deem appropriate.
     2.23 “Section 162(m)” means Section 162(m) of the Code and the regulations
promulgated thereunder.
     2.24 “Stock Exchange” means the New York Stock Exchange, Inc. (“NYSE”) or,
if the Common Stock is no longer included on the NYSE, then such other market
price reporting system on which the Common Stock is traded or quoted.
     2.25 “Voting Stock” means securities entitled to vote in an election of
Directors of CBE.
III. Administration
     3.1 The Plan shall be administered by the Committee.
     3.2 Subject to the provisions of the Plan, the Committee shall have the
authority in its sole discretion to administer the Plan and to exercise all the
powers and authorities either specifically granted to it under the Plan or
necessary or advisable in the administration of the Plan, including, without
limitation, the authority to select the Participants; to determine the type of
Awards to be made to Participants; to determine the Shares subject to any Award
and the terms, conditions and restrictions relating to any Award; to determine
whether, to what extent and under what circumstances any Award may be settled,
cancelled, forfeited, exchanged, or surrendered; to waive or modify any
condition applicable to an Award (other than a Performance Share Award to
Executive Officers if inconsistent with Section 162(m)); to make adjustments in
the performance goals of an Award (i) in recognition of unusual or nonrecurring
events affecting CBE or the financial statements of CBE (with respect to Awards
made to Executive Officers, to the extent in accordance with Section 162(m), if
applicable) or (ii) in response to changes in applicable laws, regulations, or
accounting principles; to interpret the Plan; to establish, amend or rescind any
administrative policies; to determine the terms and provisions of any agreements

4



--------------------------------------------------------------------------------



 



entered into hereunder; and to make all other determinations necessary or
advisable for the administration of the Plan. The Committee may correct any
defect, supply any omission or reconcile any inconsistency in the Plan or in any
Award in the manner and to the extent it shall deem desirable to carry it into
effect. The determinations of the Committee in the administration of the Plan,
as described herein, shall be final and conclusive: provided, however, that no
action shall be taken which will prevent Awards granted under the Plan from
meeting the requirements for exemption from Section 16(b) of the Exchange Act,
or subsequent comparable statute, as set forth in Rule 16b-3 under the Exchange
Act or any subsequent comparable rule; and, provided further, that no action
shall be taken which will prevent Awards hereunder that are intended to provide
“performance-based compensation,” within the meaning of Section 162(m), from
doing so.
     3.3 In order to enable Participants who are foreign nationals or employed
outside the United States, or both, to receive Awards under the Plan, the
Committee may adopt such amendments, subplans and the like as are necessary or
advisable, in the opinion of the Committee, to effectuate the purposes of the
Plan.
     3.4 Notwithstanding the powers and authorities of the Committee set forth
in this Section III:

  •   the Committee shall not permit the repricing of Stock Options by any
method, including by cancellation and reissuance, and     •   the Committee may
only accelerate the vesting or exercisability of an Award: (i) upon termination
of employment by a Participant subject to the limitations set forth in Section
XII or (ii) upon the death, disability or retirement of a Participant or a
Change in Control.

IV. Eligibility
     Any key employee of the Company or any of its subsidiaries or affiliates is
eligible to receive one or more Awards under the Plan.
V. Shares Subject to the Plan
     5.1 There shall be available for Awards granted wholly or partly in Common
Stock (including rights or options which may be exercised for or settled in
Common Stock) during the term of this Plan since its inception in 1996 an
aggregate of 41,000,000 shares of Common Stock, subject to the adjustments
provided for in Section XIV hereof. The 41,000,000 Shares available for Awards
consist of 34,000,000 Shares (adjusted to reflect the two-for-one stock split
completed in March 2007) previously approved by the Company and CBE shareholders
and 7,000,000 Shares being submitted for approval by shareholders at the 2008
Annual Meeting. Of the 7,000,000 Shares being submitted for shareholder approval
at the 2008 Annual Meeting, no more than 2,100,000 Shares are available for
Restricted Stock and Performance Shares.
     5.2 Shares of Common Stock available for issuance under the Plan may be
authorized and unissued Shares, outstanding CBE Class A common shares held by
the Company, or CBE

5



--------------------------------------------------------------------------------



 



Class B common shares convertible into Class A common shares for issuance under
the Plan, as the Company and CBE may from time to time determine. The Board of
Directors and the appropriate officers of CBE shall from time to time take
whatever actions are necessary to file required documents with governmental
authorities and the Stock Exchange to make shares of Common Stock available for
issuance pursuant to Awards. Common Stock related to Awards that are forfeited
or otherwise terminated, or expire unexercised, shall immediately become
available for Awards hereunder. If an Award is exchanged for cash or other
property of comparable value, the Common Stock related to the Award will be
deducted from the Shares available for Awards hereunder. Any Shares issued by
CBE in respect of the assumption or substitution of outstanding awards from a
corporation or other business entity acquired by CBE shall not reduce the number
of Shares available for Awards under this Plan. The Committee may from time to
time adopt and observe such procedures concerning the counting of shares against
the Plan maximum as it may deem appropriate under Rule 16b-3 issued pursuant to
the Exchange Act.
     5.3 The number of shares of Common Stock subject to Awards granted under
the Plan to any individual who is an Executive Officer shall not exceed the
limits set forth below:

  •   Stock Options — a total of 3,000,000 Shares in a continuous five (5) year
period.     •   Restricted Stock and Performance Shares — the greater of 250,000
Shares per calendar year or a total of 1,000,000 Shares in a continuous four
(4) year period.

Determinations under the preceding sentence shall be made in a manner that is
consistent with Section 162(m).
VI. Awards
     Awards under the Plan may consist of: Stock Options (either Incentive Stock
Options within the meaning of Section 422 of the Code or Nonstatutory Stock
Options), Restricted Stock, or Performance Shares. Awards of Performance Shares
and Restricted Stock may provide the Participant with dividends or Dividend
Equivalents and voting rights prior to vesting (whether based on a period of
time or based on attainment of specified performance conditions). The terms,
conditions and restrictions of each Award shall be set forth in an Award
Agreement.
VII. Stock Options
     7.1 Grants. Awards may be granted in the form of Stock Options. Stock
Options may be Incentive Stock Options within the meaning of Section 422 of the
Code or Nonqualified Stock Options or a combination of both, or any particular
type of tax-advantaged option authorized by the Code from time to time, and
approved by the Committee.
     7.2 Terms and Conditions of Options. A Stock Option shall be exercisable in
whole or in such installments and at such times and upon such terms as may be
determined by the Committee: provided, however, that no Stock Option shall be
exercisable more than 10 years after the date of grant thereof. The option
exercise price shall be established by the Committee,

6



--------------------------------------------------------------------------------



 



but such price shall not be less than the Fair Market Value on the date of the
Stock Option’s grant, subject to adjustment as provided in Section XIV hereof.
     7.3 Restrictions Relating to Incentive Stock Options. Stock Options issued
in the form of Incentive Stock Options shall, in addition to being subject to
all applicable terms, conditions, restrictions and limitations established by
the Committee, comply with Section 422 of the Code. Incentive Stock Options
shall be granted only to key employees of the Company and its subsidiaries
within the meaning of Section 424 of the Code.
     7.4 Payment. Upon exercise, a Participant may pay the option exercise price
of a Stock Option in cash or Shares, or a combination of cash and Shares, or
such other consideration as the Committee may deem appropriate. The Committee
shall establish appropriate methods for accepting Common Stock and may impose
such conditions as it deems appropriate on the use of Common Stock to exercise a
Stock Option.
     7.5 Additional Terms and Conditions. The Committee may, by way of the Award
Agreement or otherwise, establish such other terms, conditions or restrictions,
if any, on any Stock Option Award, provided they are not inconsistent with the
Plan. The Committee may condition the vesting of Stock Options on the
achievement of financial performance criteria established by the Committee at
the time of grant.
VIII. Restricted Stock Awards
     8.1 Grants. Awards may be granted in the form of Restricted Stock
(“Restricted Stock Awards”). Restricted Stock Awards shall be awarded in such
numbers and at such times as the Committee shall determine.
     8.2 Award Restrictions. Restricted Stock Awards shall be subject to such
terms, conditions or restrictions as the Committee deems appropriate, including,
but not limited to, restrictions on transferability, requirements of continued
employment, individual performance or the financial performance of CBE. The
period of vesting and the forfeiture restrictions shall be established by the
Committee at the time of grant, provided that the period of vesting shall be at
least three years from the date of grant, except as provided in Section XVIII.
     8.3 Rights as Shareholders. The Committee may, in its discretion, grant to
the Participant to whom such Restricted Stock has been awarded, all or any of
the rights of a shareholder with respect to such shares of Restricted Stock,
including the right to receive dividends or Dividend Equivalents.
     8.4 Evidence of Award. Any Restricted Stock Award granted under the Plan
may be evidenced in such manner as the Committee deems appropriate, including,
without limitation, book entry registration or issuance of a stock certificate
or certificates.
IX. Performance Share Awards
     9.1 Grants. Awards may be granted in the form of Performance Shares.

7



--------------------------------------------------------------------------------



 



     9.2 Performance Shares. The Committee may grant an Award of Performance
Shares to Participants as of the first day of each Performance Period.
Performance Goals will be established by the Committee not later than 90 days
after the commencement of the Performance Period relating to the specific Award.
At the end of the Performance Period, the Performance Shares shall be converted
into Common Stock (or cash or a combination of Common Stock and cash, as
determined by the Award Agreement) and distributed to Participants based upon
such entitlement. The Committee may also grant Performance Shares as a reward to
employees to recognize significant personal contributions to Company initiatives
under the Cooper Star Program. Award payment in respect of Performance Shares
made in cash rather than the issuance of Common Stock shall not, by reason of
such payment in cash, result in additional Shares being available for reissuance
pursuant to Section V hereof.
     9.3 Performance Criteria. Notwithstanding anything to the contrary
contained in this Section IX, Performance Share Awards shall be made to
Executive Officers only in compliance with Section 162(m). Performance criteria
used to establish Performance Goals for Performance Share Awards granted to
Executive Officers must include one or any combination of the following:
(i) CBE’s return on equity, assets, capital or investment; (ii) pre-tax or
after-tax profit levels expressed in earnings per share of CBE or any subsidiary
or business segment of CBE; (iii) cash flow or similar measure; (iv) total
shareholder return; (v) change in the market price of the Common Stock; or
(vi) market share. The Performance Goals established by the Committee for each
Performance Share Award will specify achievement targets with respect to each
applicable performance criterion (including a threshold level of performance
below which no amount will become payable with respect to such Award). To the
extent applicable, any such Performance Goals shall be determined in accordance
with generally accepted accounting principles. Each Award will specify the
amount payable, or the formula for determining the amount payable, upon
achievement of the various applicable Performance Targets. The Performance Goals
established by the Committee may be (but need not be) different for each
Performance Period and different Performance Goals may be applicable for Awards
to different Executive Officers in the same Performance Period. Payment shall be
made with respect to a Performance Share Award to an Executive Officer only
after the attainment of the applicable Performance Goals has been certified in
writing by the Committee.
     9.4 Adjustments. The Committee shall be authorized to make adjustments in
the method of calculating attainment of Performance Goals in recognition of:
(i) extraordinary or non-recurring items; (ii) changes in tax laws;
(iii) changes in generally accepted accounting principles or changes in
accounting policies; (iv) charges related to restructured or discontinued
operations; (v) restatement of prior period financial results; and (vi) any
other unusual, non-recurring gain or loss that is separately identified and
quantified in CBE’s financial statements. Notwithstanding the foregoing, the
Committee may, at its sole discretion, modify the performance results upon which
Awards are based under the Plan, to offset any unintended result(s) arising from
events not anticipated when the Performance Goals were established, provided,
that such adjustment is permitted by Section 162(m).
     9.5 Additional Terms and Conditions. The Committee may, by way of the Award
Agreement or otherwise, determine the manner of payment of Awards of Performance
Shares

8



--------------------------------------------------------------------------------



 



and other terms, conditions or restrictions, if any, on any Award of Performance
Shares, provided they are consistent with the Plan.
X. Dividends
     Upon issuance of Performance Shares earned under the Plan, the Company also
shall pay to the Participant an amount equal to the aggregate amount of
dividends that the Participant would have received had the Participant been the
owner of record of such earned Performance Shares during the Performance Period.
Upon the grant of restricted stock units, the Committee may, in its discretion,
provide for the accrual or payment of dividends that the Participant would have
received had the Participant been the owner of record of the underlying Shares
during the vesting period.
XI. Deferrals and Settlements
     The Committee may require or permit Participants to elect to defer the
issuance of Shares or the settlement of Awards in cash as set out in any Award
Agreement or under such administrative policies as it may establish under the
Plan. It also may provide that deferred settlements include the payment or
crediting of interest on the deferral amounts, or the payment or crediting of
Dividend Equivalents where the deferral amounts are denominated in Shares.
XII. Termination of Employment
     Upon the termination of employment by a Participant, any unexercised,
deferred or unpaid Awards shall be treated as provided in the specific Award
Agreement evidencing the Award, except that the Committee may, in its
discretion:

  •   accelerate the vesting or exercisability of an Award provided the
aggregate number of Shares relating to such accelerated Awards does not exceed
350,000 Shares plus 5% of any additional Shares authorized under the Plan after
the date of the 2008 Annual Shareholders’ Meeting,     •   eliminate or make
less restrictive any restrictions contained in an Award, or     •   waive any
restriction or other provision of this Plan or an Award or otherwise amend or
modify the Award in any manner that is either: (i) not adverse to such
Participant; or (ii) consented to by such Participant.

XIII. Transferability and Exercisability
     Awards granted under the Plan shall not be transferable or assignable other
than: (i) by will or the laws of descent and distribution; (ii) by gift or other
transfer of an Award (other than an Incentive Stock Option unless permitted by
the Code) to any trust or estate in which the original Award recipient or such
recipient’s spouse or other immediate relative has a substantial beneficial
interest, or to a spouse or other immediate relative, provided that any such
transfer is permitted subject to Rule 16b-3 issued pursuant to the Exchange Act
as in effect when such

9



--------------------------------------------------------------------------------



 



transfer occurs and the Board does not rescind this provision prior to such
transfer; or (iii) pursuant to a qualified domestic relations order (as defined
by the Code). However, any Award so transferred shall continue to be subject to
all the terms and conditions contained in the Award Agreement.
XIV. Adjustments
     14.1 The existence of outstanding Awards shall not affect in any manner the
right or power of CBE or its shareholders to make or authorize: (i) any
adjustments, recapitalizations, reorganizations or other changes in the capital
stock of CBE or its business; (ii) any merger or consolidation of CBE; (iii) any
issuance of bonds, debentures, preferred or prior preference stock (whether or
not such issue is prior to, on a parity with or junior to the Common Stock);
(iv) the dissolution or liquidation of CBE, or any sale or transfer of all or
any part of its assets or business; or (v) any other corporate act or proceeding
of any kind, whether or not of a character similar to that of the acts or
proceedings enumerated above.
     14.2 If there is a change in the number of outstanding Shares of Common
Stock by reason of any stock dividend, stock split or reverse stock split,
recapitalization, reclassification, reorganization, merger, consolidation,
combination or exchange of Shares, or similar corporate change, an equitable
substitution or proportionate adjustment shall be made to: (i) the aggregate
number of Shares available for issuance under the Plan; (ii) the number of
Shares subject to outstanding Awards granted under the Plan; (iii) the Option
exercise price per Share; (iv) the number of deferred Shares credited to a
Participant’s account pursuant to Section XI; and (v) the limit on the number of
shares subject to Awards pursuant to Section 5.3 hereof.
XV. Withholding Taxes
     The Company shall have the right to deduct from any payment to be made
pursuant to the Plan the amount of any taxes required by law to be withheld
therefrom, or to require a Participant to pay to the Company such amount
required to be withheld prior to the issuance or delivery of any shares of
Common Stock or the payment of cash under the Plan. The Committee may, in its
discretion, permit a Participant to elect to satisfy such withholding obligation
by (i) having the Company retain the number of shares of Common Stock, or
(ii) tendering the number of shares of Common Stock, in either case, whose Fair
Market Value equals the amount required to be withheld. Any fraction of a share
of Common Stock required to satisfy such obligation shall be disregarded and the
amount due shall instead be paid in cash, to or by the Participant, as the case
may be.
XVI. Regulatory Approvals and Listings
     Notwithstanding anything contained in this Plan to the contrary, the
Company shall have no obligation to issue or deliver certificates evidencing
Shares under this Plan prior to: (i) the obtaining of any approval from any
governmental agency which the Company shall, in its sole discretion, determine
to be necessary or advisable; (ii) the listing of such Shares on the Stock
Exchange; and (iii) the completion of any registration or other qualification of
the Shares under any state or federal law or ruling of any governmental body
which the Company shall, in its sole discretion, determine to be necessary or
advisable.

10



--------------------------------------------------------------------------------



 



XVII. No Right to Continued Employment or Grants
     No person shall have any claim or right to be granted an Award, and the
grant of an Award shall not be construed as giving a Participant the right to be
retained in the employ of the Company or its subsidiaries or affiliates.
Further, the Company and its subsidiaries and affiliates expressly reserve the
right at any time to terminate the employment of any Participant free from any
liability, or any claim under the Plan, except as provided herein or in any
Award Agreement entered into hereunder.
XVIII. Change in Control
     18.1 Vesting and Deferral.
     (i) Vesting. Immediately upon a Change in Control, all outstanding Awards
shall vest automatically, all forfeiture restrictions shall lapse and all
Performance Share Awards shall be deemed earned at the commendable Performance
Goal level.
     (ii) Deferral. In connection with a Change in Control, the Committee may
permit Participants to change a prior deferral election with respect to amounts
deferred pursuant to Article XI of the Plan, under such administrative policies
as the Committee may establish under the Plan, which policies shall not be
inconsistent with the provisions of Article XI of the Plan. Accounts denominated
in cash immediately prior to a Change in Control shall continue to be
denominated in cash following a Change in Control. Accounts denominated in
Shares immediately prior to a Change in Control shall, following such Change in
Control, be denominated in (a) such form of consideration as the Participant
would have received had the Participant been the owner of record of such Shares
at the time of such Change in Control, in the case of a Change in Control With
Consideration and (b) Shares, in the case of a Change in Control Without
Consideration.
     (iii) Definitions. “Change in Control With Consideration” shall mean a
Change in Control in which Shares are exchanged or surrendered for shares, cash
or other property. “Change in Control Without Consideration” shall mean a Change
in Control pursuant to which Shares are not exchanged or surrendered for shares,
cash or other property.
          18.2 Payment and Rollover.
     (i) Payment of Deferral Accounts. In the absence of a timely deferral
election (or redeferral election, as the case may be) by a Participant, the
Company shall, within 10 days after the occurrence of a Change in Control,
(a) issue, or cause to be issued, for any Shares credited to a Participant’s
deferral account, (1) such form of consideration as the Participant would have
received had the Participant

11



--------------------------------------------------------------------------------



 



been the owner of record of such Shares at the time of such Change in Control,
in the case of a Change in Control With Consideration and (2) Shares, in the
case of a Change in Control Without Consideration and (b) make, or cause to be
made, a cash lump sum payment to the Participant for any deferred cash Awards
and any accrued interest and Dividend Equivalents.
     (ii) Payment of Restricted Stock Awards and Performance Share Awards. With
respect to outstanding Restricted Stock Awards and Performance Share Awards
deemed earned pursuant to Section 18.1 of the Plan, the Company shall, within
10 days after the occurrence of a Change in Control, (a) issue or cause to be
issued, for any Shares covered by such Awards, (i) such form of consideration as
the Participant would have received had the Participant been the owner of record
of such Shares at the time of such Change in Control, in the case of a Change in
Control With Consideration and (ii) Shares, in the case of a Change in Control
Without Consideration and (b) make, or cause to be made, a lump sum cash payment
to the Participant for any accrued interest and Dividend Equivalents.
     (iii) Stock Option Rollover or Cash-Out. With respect to outstanding Stock
Options which have vested pursuant to Section 18.1 of the Plan, unless the
Committee has determined to make an equitable adjustment or substitution of such
Stock Options pursuant to Section 14.2 of the Plan as a result of the Change in
Control, upon a Change in Control the Company shall cancel such Stock Options
and, within 10 days thereafter, the Company shall make or cause to be made a
cash payment to each holder thereof in an amount equal to the excess, if any, of
the Change in Control Price over the option exercise price, multiplied by the
number of Shares subject to such Stock Option.
     18.3 It is recognized that under certain circumstances: (a) payments or
benefits provided to a Participant might give rise to an “excess parachute
payment” within the meaning of Section 280G of the Code; and (b) it might be
beneficial to a Participant to disclaim some portion of the payment or benefit
in order to avoid such “excess parachute payment” and thereby avoid the
imposition of an excise tax resulting therefrom; and (c) under such
circumstances it would not be to the disadvantage of the Company or CBE to
permit the Participant to disclaim any such payment or benefit in order to avoid
the “excess parachute payment” and the excise tax resulting therefrom.
     Accordingly, the Participant may, at the Participant’s option, exercisable
at any time or from time to time, disclaim any entitlement to any portion of the
payment or benefits arising under this Plan which would constitute “excess
parachute payments,” and it shall be the Participant’s choice as to which
payments or benefits shall be so surrendered, if and to the extent that the
Participant exercises such option, so as to avoid “excess parachute payments.”
     18.4 The granting of Awards under the Plan shall in no way affect the right
of the Company or CBE to adjust, reclassify, reorganize or otherwise change its
capital or business structures or to merge, consolidate, dissolve, liquidate,
sell or transfer all or any portion of its business or assets.

12



--------------------------------------------------------------------------------



 



XIX. Amendment, Modification, Suspension
or Termination
     The Board may amend, modify, suspend or terminate (individually or in the
aggregate, a “Change”) this Plan for any purpose except that: (i) no Change that
would impair the rights of any Participant under any Award previously granted to
such Participant shall be made without such Participant’s consent, (ii) no
Change shall be effective prior to approval by CBE’s shareholders to the extent
such approval is required: (a) pursuant to Rule 16b-3 in order to preserve the
applicability of any exemption provided by such rule to any Award then
outstanding (unless the holder of such Award consents); (b) pursuant to Section
162(m) of the Code; or (c) otherwise required by applicable legal requirements
including applicable requirements of the Stock Exchange on which CBE is listed
and (iii) following a Change in Control, the terms and conditions of deferrals
under the Plan may not be changed to the detriment of any Participant without
such Participant’s written consent.
XX. Governing Law
     The validity, construction and effect of the Plan and any actions taken or
relating to the Plan shall be determined in accordance with the laws of the
State of Ohio and applicable Federal law.
XXI. Rights as Shareholder
     Except as otherwise provided in the Award Agreement, a Participant shall
have no rights as a shareholder until he or she becomes the holder of record.
XXII. Other Benefit and Compensation Programs
     Unless otherwise specifically provided to the contrary in the relevant
plan, program or practice, settlements of Awards received by Participants under
the Plan shall not be deemed a part of a Participant’s regular, recurring
compensation for purposes of calculating payments or benefits from any Company
or CBE benefit plan, program or practice or any severance pay law of any
country. Further, the Company and CBE may adopt other compensation programs,
plans or arrangements as it deems appropriate or necessary.
XXIII. Unfunded Plan
     Unless otherwise determined by the Committee, the Plan shall be unfunded
and shall not create (or be construed to create) a trust or a separate fund or
funds. The Plan shall not establish any fiduciary relationship between the
Company and any Participant or other person. To the extent any person holds any
rights by virtue of an Award granted under the Plan, such rights (unless
otherwise determined by the Committee) shall be no greater than the rights of an
unsecured general creditor of the Company.

13



--------------------------------------------------------------------------------



 



XXIV. Use of Proceeds
     The cash proceeds received by the Company from the issuance of Shares
pursuant to Awards under the Plan shall constitute general funds of the Company.
XXV. Successors and Assigns
     The Plan shall be binding on all successors and assigns of a Participant,
including, without limitation, the estate of such Participant and the executor,
administrator or trustee of such estate, or any receiver or trustee in
bankruptcy or representative of the Participant’s creditors.
XXVI. Effective Date
     This Plan shall be effective as of the date it is approved by the Board of
Directors of CBE. Notwithstanding the foregoing, the authorization of an
additional 7,000,000 Shares available for Awards under the Plan and the
extension of the Plan’s term to November 7, 2015 is expressly conditioned upon
approval by CBE’s shareholders at the 2008 Annual Meeting. If the shareholders
of CBE shall fail to approve the authorization of such additional Shares and
extension of the Plan’s term, any grants of Awards hereunder shall be null and
void to the extent the Awards are made from such additional Shares. Subject to
earlier termination pursuant to Section XIX, the term of the Plan is extended
from November 7, 2010 to November 7, 2015. After termination of the Plan, no
future Awards may be granted but previously granted Awards shall remain
outstanding in accordance with their applicable terms and conditions and the
terms and conditions of the Plan.
XXVII. Interpretation
     The Plan as applicable to certain employees is designed and intended to
comply with Rule 16b-3 promulgated under the Exchange Act and with Section
162(m) of the Code, and all provisions hereof shall be construed in a manner to
so comply with respect to such employees.

14